DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in ¶ [0020], line 9, “the third light emitter (e.g., LED 3)” is inconsistent with the earlier statement in line 6 of ¶ [0020] (“a third light emitter 185 (e.g., LED 2)”).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LUMINAIRE WITH LED ARRAYS
Claim Objections
Claim 18 objected to because of the following informalities:  in line 3, “the first distance” is inconsistent with the earlier recitations of “the distance”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al., US 2017/0122503 A1.
Regarding claim 1, Ozaki discloses “A light source (Fig. 14) comprising: a first plurality of light emitters (31, Fig. 14) arranged in a first pattern about an axis, the first plurality of light emitters includes a first light emitter (31 on the outermost circle r4, Fig. 14), a second light emitter positioned opposite the first light emitter (the 31 that’s opposite of a first emitter, Fig. 14), a third light emitter (32 next to 31, Fig. 14), and a fourth light emitter positioned opposite the third light emitter (the 32 that’s opposite of a 32, Fig. 14); and a second plurality of light emitters arranged about the axis in a second pattern that is within the first pattern (inner regions r2 or r3, Fig. 14); wherein the first light emitter and the second light emitter emit light of a first color , and the third light emitter and the fourth light emitter emit light of a second color (¶ [0051]; note: the claims do not recite that the first and second colors are different).”
Regarding claim 3, Ozaki discloses the invention of claim 1, as cited above, and further discloses “the first pattern and the second pattern are circular- shaped (seen in Fig. 14, ¶ [0115]).”
Regarding claim 4, Ozaki discloses the invention of claim 3, as cited above, and further discloses “the first circular-shaped pattern is concentric with the second circular-shaped pattern (seen in Fig. 14).”
Regarding claim 5, Ozaki discloses the invention of claim 1, as cited above, and further discloses “the first light emitter and the second light emitter are controlled to be energized at the same time (¶ [0051] “selectively lighting the first light sources 31 and the second light sources 32”).”  
Regarding claim 6, Ozaki discloses the invention of claim 1, as cited above, and further discloses “the first plurality of light emitters and the second plurality of light emitters are light emitting diodes (¶ [0071]).”  


Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, US 9970628 B2.
Regarding claim 1, Zhang discloses “A light source comprising: a first plurality of light emitters (14, Fig. 3) arranged in a first pattern about an axis (center of the LEDs, Fig. 3), the first plurality of light emitters includes a first light emitter (R, Fig. 3), a second light emitter positioned opposite the first light emitter (the other R, Fig. 3), a third light emitter (A, Fig. 3), and a fourth light emitter positioned opposite the third light emitter (the other A, Fig. 3); and a second plurality of light emitters arranged about the axis in a second pattern that is within the first pattern (the W emitters, Fig. 3); wherein the first light emitter and the second light emitter emit light of a first color (R is red, Fig. 3; col. 4, ln. 42-48), and the third light emitter and the fourth light emitter emit light of a second color (A is amber, Fig. 3; col. 4, ln. 42-48).”
Regarding claim 7, Zhang discloses the invention of claim 1, as cited above, and further discloses “the first plurality of light emitters and the second plurality of light emitters define a first array wherein the axis is a first axis; and wherein the light source further includes a second array defining a second axis positioned a distance away from the axis of the first array (seen in Fig. 5, there are multiple arrays with the same layout but rotated)”.  
Regarding claim 8, Zhang discloses the invention of claim 7, as cited above, and further discloses “the second array includes a third plurality of light emitters arranged in the first pattern about the second axis, with a fifth light emitter and a sixth light emitter positioned opposite the fifth light emitter (seen in Fig. 5, there are multiple arrays with the same layout but rotated).”  
Regarding claim 9, Zhang discloses the invention of claim 8, as cited above, and further discloses “the fifth light emitter and the sixth light emitter emit light of the first color (seen in Fig. 5, the other arrays have the same colors as the first array).“
Regarding claim 10, Zhang discloses the invention of claim 9, as cited above, and further discloses “the first light emitter and the second light emitter are in a first orientation 
Claim(s) 12-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa, US 2018/0128458 A1.
Regarding claim 12, Fukasawa discloses “A light fixture comprising: a first array (20, Fig. 6, for example top center array) with light emitters (30, Fig. 6) arranged in a first pattern (a subset of the emitters, Fig. 6, for example top center two emitters and bottom center two emitters) about a first axis (center of array 20, Fig. 6) and in a second pattern about the first axis (another subset of the emitters, Fig. 6, for example inner emitters); 
a second array with light emitters arranged in the first pattern about a second axis and in the second pattern about the second axis (seen in Fig. 6, the arrays have the same layout, so for example the array to the direct right of the first array), the second axis is positioned a distance away from the first axis (seen in Fig. 6);
 a third array with light emitters arranged in the first pattern about a third axis and in the second pattern about the third axis (seen in Fig. 6, for example the array below the first array), the third axis is positioned the distance away from the first axis (seen in Fig. 6); 
a fourth array with light emitters arranged in the first pattern about a fourth axis and in the second pattern about the fourth axis (seen in Fig. 6, for example the array below the second array and to the right of the third array); the fourth axis is positioned the distance away from the second axis and the distance away from the third axis.  
Regarding claim 13, Fukasawa discloses the invention of claim 12, as cited above, and further discloses “a first color is emitted from the first array at a first location relative to the first axis, and the first color is emitted from the second array at a second location relative to the second axis (arrays emit the same color, blue LEDs ¶ [0061]).”  
Regarding claim 14, Fukasawa discloses the invention of claim 13, as cited above, and further discloses “the second location is rotated 45 degrees about the second axis from where the first location is positioned relative to the first axis (seen in Fig. 6; ¶ [0016]).”
  Regarding claim 15, Fukasawa discloses the invention of claim 14, as cited above, and further discloses “the first color is emitted from the third array at a third location relative to the third axis, the third location is rotated 45 degrees about the third axis from where the second location is positioned relative to the second axis (seen in Fig. 6; ¶ [0016]).”.   
Regarding claim 16, Fukasawa discloses the invention of claim 14, as cited above, and further discloses “a second color is emitted from the first array at a third location relative to the first axis, and the second color is emitted from the second array at a fourth location relative to the second axis; wherein the fourth location is rotated 45 degrees about the second axis from where the third location is positioned relative to the first axis (seen in Fig. 6; ¶ [0016]; note, the claim does not recite that the second color is different from the first color).”
Regarding claim 17, Fukasawa discloses the invention of claim 12, as cited above, and further discloses “a first section includes the first array, the second array, the third array, and the fourth array, and wherein the light fixture further includes a second section positioned adjacent the first section, the second section includes a fifth array with light emitters arranged in the first pattern about a fifth axis and in the second pattern about the fifth axis, the fifth axis is positioned the distance away from the first axis (seen in Fig. 6, there are more arrays in the same matrix at regular distances, so a group of four arrays has another array bordering it, if the first array is the top center array of Fig. 6, then the fifth array is to the left of it).“
Regarding claim 20, Fukasawa discloses the invention of claim 12, as cited above, and further discloses “the light emitters are light emitting diodes (¶ [0050]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Hu et al., US 9210754 B2  .
Regarding claim 2, Ozaki discloses the invention of claim 1, as cited above, except “the first pattern and the second pattern are triangular-shaped.”
Ozaki discloses a square (Fig. 2) and circle (Fig. 14) arrangement. 
Hu discloses a light module with emitters arranged in a triangle (Fig. 2A), a circle (Fig. 2B), and rectangle (Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the shape of the pattern, as taught by Ozaki, to be triangular, such as taught by Hu. One of ordinary skill in the art would have been motivated to have a triangular shape for to meet the specific lighting needs of a given application (such as desired output) (Hu, Fig. 2, ln. 48-50).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fukasawa, US 2018/0128458 A1.
Regarding claim 11, Zhang discloses the invention of claim 10, as cited above, except “the second orientation is rotated 45 degrees relative to the first orientation.”  
Zhang does disclose the arrays can be rotated with respect to one another (seen in Fig. 5), and also discloses an embodiment where the arrays can be rotated (Fig. 6) in different 
Fukasawa discloses a group of light emitting arrays, and the arrays are arranged such that the arrays are rotated by 45 degrees with respect to another array (Fig. 2A, 6, 17A, ¶ [0016]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the arrays, as taught by Zhang, be rotated by angles of 45 degrees, such as taught by Fukasawa. One of ordinary skill in the art would have been motivated to rotate the arrays by 45 degrees for evenly distributing the LED chips of each color along the module (col. 4, ln. 50-51), and allowing for a more uniform distribution of light.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa.
Regarding claim 18, Fukasawa discloses the invention of claim 17, as cited above, and further discloses “the first section and the second section are contained within a housing (3, Fig. 1AB), and wherein the first axis is positioned a second distance away from the housing”, 
However, Fukasawa does not disclose “the second distance is equal to one half the first distance.”  Fukasawa is silent with regards to the relationship between the spacing of the arrays and the housing.
At the time the invention was filed, it would have been obvious to have the distance between the first array and the housing be half the distance between the arrays. One of ordinary skill would have found it obvious to choose such a distance in order to have a thinner bezel and meet the specific lighting needs of a given application (such as desired bezel size of the device between the housing edge and the light emitting portion).

Regarding claim 19, Fukasawa discloses the invention of claim 18, as cited above, and further discloses “the fifth axis is positioned the second distance away from the housing (seen in Fig. 6, if the fifth array is to the left of the first array, then it has the same distance to the housing).”  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	.
Chornenky, US 6692138 symmetry, lights on opposite side, and the first and second light emitters are controlled to be emitted at the same time.
Masaki et al.,US 2002/0053878 A1 discloses ¶ [0012] groups of different colors, ¶ [0013] one group can turn on at a time or both, Fig. 8, both circle or triangle arrangement
Romelt, US 2010/0039805 A1 discloses groups of LEDs that are rotated
Takahashi et al., US 2017/0002987 A1 color arrangement and different control
Koo, US 2017/0181241 A1 discloses an array of light with different colors
Jorgensen, US 2014/0133142 A1 discloses a ring of light with different colors (Fig. 10e)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875